                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

JOHNNY WILSON, JR.,                   *
                                      *
      Plaintiff,                      *
                                      *
vs.                                   * CIVIL ACTION NO. 18-00506-WS-B
                                      *
ANDREW M. SAUL,                       *
Commissioner of Social                *
Security,                             *
                                      *
      Defendant.                      *

                                  JUDGMENT

      In accordance with the Order entered on August 1, 2019, it is

hereby     ORDERED,   ADJUDGED,    and   DECREED    that   the   Defendant’s

Unopposed Motion for Remand (Doc. 16) is GRANTED, and that the

decision of the Commissioner of Social Security denying Plaintiff

benefits    is   reversed   and   remanded    for   further   administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g).             See

Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991). The remand pursuant

to sentence four of § 405(g) makes Plaintiff the prevailing party

for purposes of the Equal Access to Justice Act, 28 U.S.C. § 2412,

see Shalala v. Schaefer, 509 U.S. 292 (1993), and terminates this

Court’s jurisdiction over this matter.

      DONE and ORDERED this 1st day of August, 2019.


                                             s/WILLIAM H. STEELE
                                             UNITED STATES DISTRICT JUDGE
